DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third office action on the merits in response to the above identified patent application filed on 11/12/2019. Applicant has amended claims 1, 9, and 19-22. Claims 1, 3-9, and 11-22 are pending and examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021 has been entered.

Claim Objections
Claims 19 and 21 are objected to because of the following informalities:
Claim 19, lines 2-3: “each damper of the plurality of dampers and the seal segment extends” is believed to be in error for --each damper of the plurality of dampers and the seal segment extend--
Claim 21, lines 1-2: “each damper of the plurality of dampers and the seal segment includes” is believed to be in error for --each damper of the plurality of dampers and the seal segment include--
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7, 9, 11-12, 15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over De Jonge (US 2015/0075168 A1).
Regarding claim 1, De Jonge teaches (Figures 4 and 7) a front panel (20 – Figure 4) for a burner (40 – Figure 4) of a turbomachine (p. [0002], ll. 1-2: “The present invention relates to the field of gas turbines, and more particularly to gas turbine combustors”), the turbomachine defining an axial direction (into/out of the page), a radial direction (up/down) perpendicular to the axial direction, and a circumferential direction (left/right) extending around the axial direction, the front panel (20) comprising:

a rim extending around a central aperture (see annotated Figure 4 on next page) within the frame (20), the rim extending from the frame (20) along the axial direction and configured to join with a downstream end of the burner (40); and
a seal segment (11 – Figure 7, see also in annotated Figure 4 on next page) connected to and extending along the inner portion of the frame (as shown by bottom half of seal strip arrangement 100 in Figure 4); and
a plurality of dampers (150) arranged on the inner portion of the frame (20) – (as shown in Figure 5, seal strip arrangement 100, which include dampers 150, is inserted into slot 31 within frame 20 – thereby showing that the dampers are on the frame. The bottom three dampers are on the inner portion of the frame).

    PNG
    media_image1.png
    704
    667
    media_image1.png
    Greyscale

However, De Jonge does not teach that the plurality of dampers are arranged on the inner portion of the frame radially inward of the seal segment.
It is noted that in De Jonge, the seal segment and the plurality of dampers have separate functions, i.e., the seal is designed to fit into slot 31 in order to provide sealing capabilities, whereas the dampers are for damping acoustic oscillations in the combustion chamber. As such, the seal segment and dampers may be relocated to wherever they are needed for sealing or damping purposes.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Jonge as an obvious matter of design choice by relocating In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). MPEP 2144.04 (VI-C).
Additionally, Applicant has failed to provide evidence of criticality for the claimed arrangement of the plurality of dampers relative to the seal segment. Figure 5 of Applicant’s disclosure shows that seal segment 116 includes internal volume 119, which allows seal segment 116 to serve as a Helmholtz resonator (see also p. [0031], ll. 4-6). Therefore, it is believed that seal segment 116 may be relocated to replace any of the dampers 118 on the front panel, since seal segment 116 already has the function of damping built into it, and there does not appear to be any criticality for specifically having the plurality of dampers be radially inward of the seal segment.
However, De Jonge does not teach the frame, the rim, the plurality of dampers, and the seal segment are all integrally formed as a single unitary body.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Jonge by integrally forming the frame, the rim, the plurality of dampers, and the seal segment as a single unitary body, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). MPEP 2144.04 V B.
Furthermore, it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.
Regarding claim 3, De Jonge teaches the invention as claimed and as discussed above for claim 1, and De Jonge further teaches (Figure 4) a plurality of dampers (150) in the outer portion (top half) of the frame (20) – (as shown in Figure 4, there are dampers 150 in the top half of frame 20).
However, De Jonge does not teach that the plurality of dampers is integrally formed in the outer portion of the frame.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Jonge by integrally forming the plurality of dampers in the outer portion of the frame, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). MPEP 2144.04 V B.
Furthermore, it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.
Regarding claim 4, De Jonge teaches the invention as claimed and as discussed above for claim 1, and De Jonge further teaches (Figure 4) the plurality of dampers (150) are in the first side portion (25) of the frame (20) and the second side portion (29) of the frame (20) – (Figure 4 shows the dampers in the second side portion of the frame. Additionally, p. [0061], ll. 5-7 teaches “the seal strip assembly 100 is intended to seal the front panel 20 to another front panel of an adjacent burner assembly”; therefore, it is assumed that seal strip assembly 100, which contain dampers, will also be on the first side portion of the frame).
However, De Jonge does not teach that the plurality of dampers is integrally formed in the first side portion of the frame and the second side portion of the frame.
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). MPEP 2144.04 V B.
Furthermore, it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.
Regarding claim 7, De Jonge teaches the invention as claimed and as discussed above for claim 1, and De Jonge further teaches (Figure 7) a plurality of cooling holes (151) formed in the seal segment (11).
Regarding claim 9, De Jonge teaches (Figures 4 and 7) a turbomachine (p. [0002], ll. 1-2: “The present invention relates to the field of gas turbines, and more particularly to gas turbine combustors”) defining an axial direction (into/out of the page), a radial direction (up/down) perpendicular to the axial direction, and a circumferential direction (left/right) extending around the axial direction, the turbomachine comprising:
a compressor (inherent in a gas turbine);
a turbine (inherent in a gas turbine);
a combustor (p. [0002], l. 2: “gas turbine combustors”) disposed downstream from the compressor and upstream from the turbine (arrangement is inherent in a gas turbine); and

a frame (20) comprising an outer portion (top half of 20) extending along the circumferential direction from a first side portion (25 – Figure 4) to a second side portion (29 – Figure 4), an inner portion (bottom half of 20) spaced apart from the outer portion along the radial direction by the first side portion (25) and the second side portion (29), the inner portion extending along the circumferential direction from the first side portion (25) to the second side portion (29);
a rim extending around a central aperture (see annotated Figure 4 on page 5) within the frame (20), the rim extending from the frame (20) along the axial direction and configured to join with a downstream end of the burner (40);
a seal segment (11 – Figure 7, see also in annotated Figure 4 on page 5) connected to and extending along the inner portion of the frame (as shown by bottom half of seal strip arrangement 100 in Figure 4); and
a plurality of dampers (150) arranged on the inner portion of the frame (20) – (as shown in Figure 5, seal strip arrangement 100, which include dampers 150, is inserted into slot 31 within frame 20 – thereby showing that the dampers are on the frame. The bottom three dampers are on the inner portion of the frame).
However, De Jonge does not teach that the plurality of dampers are arranged on the inner portion of the frame radially inward of the seal segment.
It is noted that in De Jonge, the seal segment and the plurality of dampers have separate functions, i.e., the seal is designed to fit into slot 31 in order to provide sealing capabilities, whereas the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Jonge as an obvious matter of design choice by relocating the plurality of dampers on inner portion of the frame to be radially inward of the seal segment, since it has been held that mere relocation of an element would not have modified the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). MPEP 2144.04 (VI-C).
Additionally, Applicant has failed to provide evidence of criticality for the claimed arrangement of the plurality of dampers relative to the seal segment. Figure 5 of Applicant’s disclosure shows that seal segment 116 includes internal volume 119, which allows seal segment 116 to serve as a Helmholtz resonator (see also p. [0031], ll. 4-6). Therefore, it is believed that seal segment 116 may be relocated to replace any of the dampers 118 on the front panel, since seal segment 116 already has the function of damping built into it, and there does not appear to be any criticality for specifically having the plurality of dampers be radially inward of the seal segment.
However, De Jonge does not teach the frame, the rim, the plurality of dampers, and the seal segment are all integrally formed as a single unitary body.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Jonge by integrally forming the frame, the rim, the plurality of dampers, and the seal segment as a single unitary body, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). MPEP 2144.04 V B.
Furthermore, it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.
Regarding claim 11, De Jonge teaches the invention as claimed and as discussed above for claim 9, and De Jonge further teaches (Figure 4) a plurality of dampers (150) in the outer portion (top half) of the frame (20) – (as shown in Figure 4, there are dampers 150 in the top half of frame 20).
However, De Jonge does not teach that the plurality of dampers is integrally formed in the outer portion of the frame.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Jonge by integrally forming the plurality of dampers in the outer portion of the frame, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). MPEP 2144.04 V B.
Furthermore, it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.
Regarding claim 12, De Jonge teaches the invention as claimed and as discussed above for claim 9, and De Jonge further teaches (Figure 4) the plurality of dampers (150) are in the first side portion (25) of the frame (20) and the second side portion (29) of the frame (20) – (Figure 4 shows the dampers in the second side portion of the frame. Additionally, p. [0061], ll. 5-7 teaches “the seal strip assembly 100 is intended to seal the front panel 20 to another front panel of an adjacent burner assembly”; therefore, it is assumed that seal strip assembly 100, which contain dampers, will also be on the first side portion of the frame).
However, De Jonge does not teach that the plurality of dampers is integrally formed in the first side portion of the frame and the second side portion of the frame.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Jonge by integrally forming the plurality of dampers in the first side portion of the frame and the second side portion of the frame, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). MPEP 2144.04 V B.
Furthermore, it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.
Regarding claim 15, De Jonge teaches the invention as claimed and as discussed above for claim 9, and De Jonge further teaches (Figure 7) a plurality of cooling holes (151) formed in the seal segment (11).
Regarding claim 19, De Jonge teaches the invention as claimed and as discussed above for claim 1, and De Jonge further teaches (Figure 4) the frame (20) comprises a forward surface (behind ref. # “20”) and an aft surface (where ref. # “20” is located), and wherein each damper of the plurality of dampers (150) and the seal segment (“Seal segment 2” as shown in annotated Figure 4 on page 5) extends from the forward surface (behind ref. # “20”).
Regarding claim 20, De Jonge teaches the invention as claimed and as discussed above for claim 1, and De Jonge further teaches (Figure 7) each damper (150 – Figure 4) of the plurality of dampers (150) and the seal segment (11) define a respective internal volume (the dampers define internal volume 155, the seal segment defines internal volume 151).
Regarding claim 21, De Jonge teaches the invention as claimed and as discussed above for claim 20, and De Jonge further teaches (Figure 7) each damper (150 – Figure 4) of the plurality of dampers (150) and the seal segment (11) includes a respective inlet (the dampers include inlet 153, the seal segment includes a left-most edge of 151, which acts as an “inlet”) in fluid communication with the respective internal volume.
Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over De Jonge (US 2015/0075168 A1), in view of Eroglu (US 2015/0113990 A1).
Regarding claim 5, De Jonge teaches the invention as claimed and as discussed above for claim 1, except for the seal segment being discontinuous along the circumferential direction.
Eroglu teaches (Figure 4) a similar front panel (7 – Figure 5) for a burner (8 – Figure 5) comprising a seal segment (4) that is discontinuous (shown in neck portion 2) along the circumferential direction (p. [0029], ll. 5-6 teaches “The seal 4 may be an integrated part of the neck portion 2 of the Helmholtz damper 10”, and Figure 4 shows discontinuities of the neck portion 2 in the direction into the page, which is the circumferential direction).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Jonge by having the seal segment be discontinuous along the circumferential direction, in order to reduce the transfer of heat from one part of the seal to the other parts and to allow a certain displacement of the segments of the seal in lateral directions due to a shrinking or deformation of components of the gas turbine, as taught by Eroglu (p. [0015], ll. 3-7).
Regarding claim 6, De Jonge teaches the invention as claimed and as discussed above for claim 1, except for the seal segment comprising a plurality of slits extending along the axial direction, the slits of the plurality of slits spaced apart along the circumferential direction.
Eroglu teaches (Figure 4) a similar front panel (7 – Figure 5) for a burner (8 – Figure 5) comprising a seal segment (4) that comprises a plurality of slits (shown in neck portion 2) extending 4 may be an integrated part of the neck portion 2 of the Helmholtz damper 10”, and Figure 4 shows the slits of the neck portion 2 spaced apart in the direction into the page, which is the circumferential direction).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Jonge by having the seal segment comprise of a plurality of slits extending along the axial direction and having the slits of the plurality of slits spaced apart along the circumferential direction, in order to reduce the transfer of heat from one part of the seal to the other parts and to allow a certain displacement of the segments of the seal in lateral directions due to a shrinking or deformation of components of the gas turbine, as taught by Eroglu (p. [0015], ll. 3-7).
Regarding claim 13, De Jonge teaches the invention as claimed and as discussed above for claim 9, except for the seal segment being discontinuous along the circumferential direction.
Eroglu teaches (Figure 4) a similar front panel (7 – Figure 5) for a burner (8 – Figure 5) comprising a seal segment (4) that is discontinuous (shown in neck portion 2) along the circumferential direction (p. [0029], ll. 5-6 teaches “The seal 4 may be an integrated part of the neck portion 2 of the Helmholtz damper 10”, and Figure 4 shows discontinuities of the neck portion 2 in the direction into the page, which is the circumferential direction).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Jonge by having the seal segment be discontinuous along the circumferential direction, in order to reduce the transfer of heat from one part of the seal to the other parts and to allow a certain displacement of the segments of the seal in lateral directions due to a shrinking or deformation of components of the gas turbine, as taught by Eroglu (p. [0015], ll. 3-7).
Regarding claim 14, De Jonge teaches the invention as claimed and as discussed above for claim 9, except for the seal segment comprising a plurality of slits extending along the axial direction, the slits of the plurality of slits spaced apart along the circumferential direction.
Eroglu teaches (Figure 4) a similar front panel (7 – Figure 5) for a burner (8 – Figure 5) comprising a seal segment (4) that comprises a plurality of slits (shown in neck portion 2) extending along the axial direction, the slits of the plurality of slits spaced apart along the circumferential direction (p. [0029], ll. 5-6 teaches “The seal 4 may be an integrated part of the neck portion 2 of the Helmholtz damper 10”, and Figure 4 shows the slits of the neck portion 2 spaced apart in the direction into the page, which is the circumferential direction).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Jonge by having the seal segment comprise of a plurality of slits extending along the axial direction and having the slits of the plurality of slits spaced apart along the circumferential direction, in order to reduce the transfer of heat from one part of the seal to the other parts and to allow a certain displacement of the segments of the seal in lateral directions due to a shrinking or deformation of components of the gas turbine, as taught by Eroglu (p. [0015], ll. 3-7).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over De Jonge (US 2015/0075168 A1), in view of Richardson (US 5,253,471).
Regarding claim 8, De Jonge teaches the invention as claimed and as discussed above for claim 1, except for a plurality of cooling holes formed in the rim.
Richardson teaches (Figure 4) a similar front panel (bulkhead 19) comprising a plurality of cooling holes (45) formed in the rim (inner diameter of bulkhead 19).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Jonge by including a plurality of cooling holes formed in the rim, in order to impingement cool the seal, as taught by Richardson (Col. 4, ll. 56-58).
Regarding claim 16, De Jonge teaches the invention as claimed and as discussed above for claim 9, except for a plurality of cooling holes formed in the rim.
Richardson teaches (Figure 4) a similar front panel (bulkhead 19) comprising a plurality of cooling holes (45) formed in the rim (inner diameter of bulkhead 19).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Jonge by including a plurality of cooling holes formed in the rim, in order to impingement cool the seal, as taught by Richardson (Col. 4, ll. 56-58).
Claims 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Imfeld (US 2018/0080653 A1), in view of De Jonge (US 2015/0075168 A1).
Regarding claim 9, Imfeld teaches (Figure 1) a turbomachine (1) defining an axial direction (left/right), a radial direction (up/down) perpendicular to the axial direction, and a circumferential direction (into/out of the page) extending around the axial direction, the turbomachine (1) comprising:
a compressor (where it says “Compressor” in Figure 1);
a turbine (11);
a combustor (10) disposed downstream from the compressor and upstream from the turbine (11); and
a burner (8) disposed downstream from the compressor and upstream from the turbine (11), the burner (8) connected to a front panel (inherent in a combustor).
However, Imfeld does not teach the details of the front panel such that it comprises:
a frame comprising an outer portion extending along the circumferential direction from a first side portion to a second side portion, an inner portion spaced apart from the outer portion along the radial direction by the first side portion and the second side portion, the inner portion extending along the circumferential direction from the first side portion to the second side portion;

a seal segment connected to the inner portion of the frame; and
a plurality of dampers arranged on the frame.
De Jonge teaches (Figures 4 and 7) a front panel (7) comprising:
a frame (20) comprising an outer portion (top half of 20) extending along the circumferential direction from a first side portion (25 – Figure 4) to a second side portion (29 – Figure 4), an inner portion (bottom half of 20) spaced apart from the outer portion along the radial direction by the first side portion (25) and the second side portion (29), the inner portion extending along the circumferential direction from the first side portion (25) to the second side portion (29);
a rim extending around a central aperture (see annotated Figure 4 on page 5) within the frame (20), the rim extending from the frame (20) along the axial direction and configured to join with a downstream end of the burner (40);
a seal segment (11 – Figure 7, see also in annotated Figure 4 on page 5) connected to and extending along the inner portion of the frame (as shown by seal strip arrangement 100 in Figure 4); and
a plurality of dampers (150) arranged on the inner portion of the frame (20) – (as shown in Figure 5, seal strip arrangement 100, which include dampers 150, is inserted into slot 31 within frame 20 – thereby showing that the dampers are on the frame. The bottom three dampers are on the inner portion of the frame).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Imfeld replacing the front panel with De Jonge’s front panel, in order to provide a burner strip seal arrangement for damping desired frequencies that is compact, fits into existing spaces on a conventional burner, is easy to install and replace by which known acoustic frequencies can be damped, as taught by De Jonge (p. [0011]).
However, Imfeld, in view of De Jonge, does not teach that the plurality of dampers are arranged on the inner portion of the frame radially inward of the seal segment.
It is noted that in De Jonge, the seal segment and the plurality of dampers have separate functions, i.e., the seal is designed to fit into slot 31 in order to provide sealing capabilities, whereas the dampers are for damping acoustic oscillations in the combustion chamber. As such, the seal segment and dampers may be relocated to wherever they are needed for sealing or damping purposes.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Imfeld, in view of De Jonge, as an obvious matter of design choice by relocating the plurality of dampers on inner portion of the frame to be radially inward of the seal segment, since it has been held that mere relocation of an element would not have modified the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). MPEP 2144.04 (VI-C).
Additionally, Applicant has failed to provide evidence of criticality for the claimed arrangement of the plurality of dampers relative to the seal segment. Figure 5 of Applicant’s disclosure shows that seal segment 116 includes internal volume 119, which allows seal segment 116 to serve as a Helmholtz resonator (see also p. [0031], ll. 4-6). Therefore, it is believed that seal segment 116 may be relocated to replace any of the dampers 118 on the front panel, since seal segment 116 already has the function of damping built into it, and there does not appear to be any criticality for specifically having the plurality of dampers be radially inward of the seal segment.
However, Imfeld, in view of De Jonge, does not teach the frame, the rim, the plurality of dampers, and the seal segment are all integrally formed as a single unitary body.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Imfeld, in view of De Jonge, by integrally forming the frame, the rim, the plurality of dampers, and the seal segment as a single unitary body, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). MPEP 2144.04 V B.
Furthermore, it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.
Regarding claim 17, Imfeld, in view of De Jonge, teaches the invention as claimed and as discussed above for claim 9, and Imfeld further teaches (Figure 1) the turbine (11) is a low pressure turbine (p. [0002], ll. 9-10: “low pressure turbine (11)”), the combustor (10) is a sequential combustor (p. [0002], ll. 8-9: “SEV combustion chamber (10)”), and the burner (8) is a sequential burner (p. [0002], ll. 7-8: “SEV (Sequential Environmental) burner (8)”), further comprising a high pressure turbine (7) upstream of the sequential burner (8), a first combustor (3) upstream of the high pressure turbine (7) , and an additional burner upstream of the first combustor (5).
Regarding claim 18, Imfeld, in view of De Jonge, teaches the invention as claimed and as discussed above for claim 17, and Imfeld further teaches (Figure 1) a retractable (capable of retracting during assembly/disassembly – see p. [0080]) fuel lance (13) configured to provide fuel to the sequential burner (8).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over De Jonge (US 2015/0075168 A1), in view of Theuer (US 2018/0156461 A1).
Regarding claim 22, De Jonge teaches the invention as claimed and as discussed above for claim 20, and De Jonge further teaches (Figure 4) the seal segment extends along the circumferential direction and is disposed radially inward of the rim (shown by “Seal segment 2” in annotated Figure 4 on page 5. For “Seal segment 1”, the rejection of claim 1 indicated that the relocation of the seal segment is a 
However, De Jonge does not teach that the plurality of dampers are disposed circumferentially between the first side portion and the second side portion.
Theuer teaches (Figure 3A) a similar front panel (52), wherein the plurality of dampers (70) are disposed circumferentially between the first side portion (64) and the second side portion (66).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Jonge by disposing the plurality of dampers circumferentially between the first side portion and the second side portion, in order to provide high frequency and low frequency damping devices at specific locations of the front panel, as taught by Theuer (p. [0002], ll. 24-27).

Response to Arguments
Applicant's arguments filed October 15 have already been addressed in the Advisory Action (PTOL-303) dated October 26, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741